Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application claims priority as a divisional to application #13,834,673.  However, the claims in the instant application and parent application have both been amended from the restricted claims in the parent application so that the instant application’s claims are a broader set of the parent application’s claims.  Therefore, the instant application is not a divisional.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 8-11, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 10, and 11 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains each and every limitation of the claims mentioned for the instant application, as well as additional subject matter.  For example, claim 1 of the patent includes all limitations of claim 1 of the instant application, but also includes additional subject matter, including comparing of response values to previous response values, for example.  Therefore, claim 1 of the instant application is entirely contained within claim 1 of the patent.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit the additional subject matter of claim 1 of the patent based on the legal precedent that elimination of a step or an element and its function is obvious if the function is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
As to the other claims, claim 1 of the instant application corresponds to claims 1 and 10 of the patent, claim 5 of the instant application corresponds to claims 2 and 11 of the patent, claim 8 of the instant application corresponds to claims 1 and 10 of the patent, claim 9 of the instant application corresponds to claims 1 and 10 of the patent, claim 10 of the instant application corresponds to claim 6 of the patent, claim 11 of the instant application corresponds to claim 7 of the patent, claim 17 of the instant application corresponds to claims 1 and 10 of the patent, and claim 18 of the instant application corresponds to claims 1 and 10 of the patent.  

Claim Interpretation
Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990) (“[A]pparatus claims cover what a device is, not what a device does”)).  Therefore, all subject matter other than what the device is (i.e., anything other than the actual physical components thereof) has no patentable weight.  
The claims also refer to subject matter outside the scope of the claims.  For example, claim 1 is directed to a system comprising processing circuitry, a two stage RC circuit, and an ADC, but then references some separate device that is not part of the system, which has no patentable weight.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the processing circuitry" in a processing circuit limitation.  There is insufficient antecedent basis for this limitation in the claim.  Claims 10-17 are rejected at least based on their dependencies.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 5, 6, 8-10, 18, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clark (U.S. Patent Application Publication 2002/0199111).
Regarding Claim 1,
Clark discloses a system for detecting the presence of a hardware intruder coupled to a device, the system comprising:
Processing circuitry that is couplable to a device that is to be tested, the processing circuitry configured to send a challenge signal to the device when the device is coupled to the processing circuitry (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures; circuitry, such as CPU, IC, external microprocessor, ASIC, or the like, as examples);

A first capacitor configured to charge responsive to receipt of the response signal at the two stage RC circuit (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures; capacitor, for example);
A second capacitor configured to charge responsive to receipt of the response signal at the two stage RC circuit (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures; capacitor, for example); and
An ADC coupled to the two stage RC circuit and configured to generate response measurements by sampling a voltage of the two stage RC circuit during the charging of the first capacitor and the second capacitor, wherein the processing circuitry is coupled to the ADC and configured to determine whether a hardware intruder has been coupled to the device based on the response measurements, wherein responsive to determining that the hardware intruder has been coupled to the device the processing circuitry outputs an indication that the hardware intruder has 
Regarding Claim 5,
Clark discloses the sampling of the voltage of the two stage RC circuit being sampling of a first voltage of the first capacitor, wherein further the ADC is configured to generate second response measurements by sampling a second voltage of the second capacitor, and wherein the processing circuitry is configured to determine whether the hardware intruder has been coupled to the device based further on the second response measurements (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures; 2 capacitors, for example).  
Regarding Claim 6,
Clark discloses that the processing circuitry, the two stage RC circuit, and the ADC are included in an ASIC (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures; IC/ASIC, for example).  
Regarding Claim 8,
Clark discloses that determining whether the hardware intruder has been coupled to the device comprises comparing the response 
Regarding Claim 9,
Clark discloses a system for detecting a hardware intruder that is coupled to a device, the system comprising:
A processing circuit that is coupled to a device that is to be tested, the processing circuit configured to send a challenge signal to the device (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures);
A two stage RC filter that is coupled to the device such that the two stage RC filter receives a response signal that is generated by the device in response to the device receiving the challenge signal, the two stage RC filter comprising (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures):

A second capacitor configured to charge responsive to receipt of the response signal at the two stage RC filter (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures); and
An ADC coupled to the two stage RC filter and configured to generate response measurements by sampling a voltage of the two stage RC filter during the charging of the first capacitor and the second capacitor, wherein the processing circuit is coupled to the ADC and configured to determine whether a hardware intruder has been coupled to the device based on the response measurements, wherein responsive to determining that the hardware intruder has been coupled to the device the processing circuit outputs an indication that the hardware intruder has been detected (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures).  
Regarding Claim 10,
Clark discloses that the two stage RC filter is coupled to a communications bus included on the device (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures).  

Clark discloses a system comprising:
An electronic device (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures);
A processing device connected to the electronic device and configured to send a challenge signal to the electronic device (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures);
A two stage RC circuit comprising (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures):
A first capacitor (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures); and
A second capacitor, wherein the two stage RC circuit is connected to the electronic device such that the two stage RC circuit receives a response signal that is output by the electronic device responsive to the electronic device receiving the challenge signal, and wherein the first capacitor and the second capacitor charge responsive to the two stage RC circuit receiving the response signal (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures);

Regarding Claim 19,
Clark discloses that the processing device, the two stage RC circuit and the ADC are included on an ASAIC that is coupled to the electronic device (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 2, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark in view of Reed (U.S. Patent Application Publication 2013/0318607).
Regarding Claim 2,
Clark does not explicitly disclose a switch that is coupled to the two stage RC circuit, the switch further operably coupled to the processing circuitry, the switch controllable by the processing circuitry to alternate between a first position and a second position, wherein when the switch is in the first position the two stage RC circuit is couplable to the device by way of the switch.  
Reed, however, discloses a switch that is coupled to the two stage RC circuit, the switch further operably coupled to the processing circuitry, the switch controllable by the processing circuitry to alternate between a first position and a second position, wherein when the switch is in the first position the two stage RC circuit is couplable to the device by way of the switch (Exemplary Citations: for example, Paragraphs 263-265 and associated figures; switch that requires a password in order to communicate between a monitored device/sensor and an external monitor, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the switch techniques of Reed into the reverse engineering prevention system of Clark in order to allow the system to ensure that access is authorized prior to allowing 
Regarding Claim 12,
Clark discloses that the two stage RC filter is coupled to the device (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures);
But does not explicitly disclose that the coupling is via a power trace of the device.  
Reed, however, discloses that the two stage RC filter is coupled to the device (Exemplary Citations: for example, Paragraphs 4, 70, 71, 73, 77-84, 87, 88, 121, 142, 185, 186, 193, 199-201, 226-230, 263-265, and associated figures; power trace, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the switch and connection techniques of Reed into the reverse engineering prevention system of Clark in order to allow the system to ensure that access is authorized prior to allowing connection, to ensure that the entity controlling the systems is authentic, to provide for additional interfaces, to allow the system to use well-known connection interfaces, and/or to increase security in the system.  
Regarding Claim 13,
Clark does not explicitly disclose that the two stage RC filter is coupled to the device by way of a switch, the switch operably coupled to 
Reed, however, discloses that the two stage RC filter is coupled to the device by way of a switch, the switch operably coupled to the processing circuit such that the processing circuit controls the switch to switch between a first position and a second position, wherein when the switch is in the first position the two stage RC filter is coupled to the device (Exemplary Citations: for example, Paragraphs 263-265 and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the switch techniques of Reed into the reverse engineering prevention system of Clark in order to allow the system to ensure that access is authorized prior to allowing connection, to ensure that the entity controlling the systems is authentic, and/or to increase security in the system.  

Claims 3, 4, 14, 15, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark in view of Reed and Snyder (U.S. Patent Application Publication 2007/0170931).
Regarding Claim 3,

Snyder, however, discloses that when the switch is in the second position the first capacitor and the second capacitor of the two stage RC circuit discharge (Exemplary Citations: for example, Paragraphs 16, 25-28, 35, and associated figures; discharge measurements will be taken while one switch is closed and one switch is open, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the switching and measurement techniques of Snyder into the reverse engineering prevention system of Clark as modified by Reed in order to allow the system to modify the frequency at which circuitry is charged and discharged and measurements taken, explicitly define when to charge and/or discharge via various switches, and/or to better measure the circuitry.  
Regarding Claim 4,
Clark as modified by Reed and Snyder discloses the system of claim 3, in addition, Clark discloses that the ADC is configured to generate second response measurements during discharging of the first capacitor and the second capacitor, and wherein the processing circuitry is configured to determine whether the hardware intruder has been coupled to the device based further on the second response measurements 
Reed discloses that the ADC is configured to generate second response measurements during discharging of the first capacitor and the second capacitor, and wherein the processing circuitry is configured to determine whether the hardware intruder has been coupled to the device based further on the second response measurements (Exemplary Citations: for example, Paragraphs 4, 73, 77-80, 82, 84, 87, 88, 185, 199-201, 226-230, 263-265, and associated figures; many readings can be taken in a short period of time and/or multidimensional/multicomponent readings, for example).  
Regarding Claim 14,
Clark as modified by Reed does not explicitly disclose that when the switch is in the second position the two stage RC filter discharges.  
Snyder, however, discloses that when the switch is in the second position the two stage RC filter discharges (Exemplary Citations: for example, Paragraphs 16, 25-28, 35, and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the switching and measurement techniques of Snyder into the reverse engineering prevention system of Clark as modified by Reed in order to allow the system to modify the 
Regarding Claim 15,
Clark as modified by Reed and Snyder discloses the system of claim 14, in addition, Clark discloses that the ADC is configured to generate second response measurements by sampling the voltage of the two stage RC filter during discharging of the first capacitor and the second capacitor, and wherein the processing circuit is configured to determine whether the hardware intruder has been coupled to the device based further on the second response measurements (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures); and
Reed discloses that the ADC is configured to generate second response measurements by sampling the voltage of the two stage RC filter during discharging of the first capacitor and the second capacitor, and wherein the processing circuit is configured to determine whether the hardware intruder has been coupled to the device based further on the second response measurements (Exemplary Citations: for example, Paragraphs 4, 73, 77-80, 82, 84, 87, 88, 185, 199-201, 226-230, 263-265, and associated figures).  
Regarding Claim 20,

Reed, however, discloses that the two stage RC circuit is connected to the electronic device by way of a switch, the switch having a first position and a second position, wherein when the switch is in the first position the two stage RC circuit is connected to the electronic device (Exemplary Citations: for example, Paragraphs 263-265 and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the switch techniques of Reed into the reverse engineering prevention system of Clark in order to allow the system to ensure that access is authorized prior to allowing connection, to ensure that the entity controlling the systems is authentic, and/or to increase security in the system.  
Snyder, however, discloses when the switch is in the second position the first capacitor and the second capacitor discharge (Exemplary Citations: for example, Paragraphs 16, 25-28, 35, and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the .  

Claims 7 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark in view of Rivoir (U.S. Patent Application Publication 2011/0276302).
Regarding Claim 7,
Clark does not explicitly disclose that the processing circuitry comprises a FPGA.  
Rivoir, however, discloses that the processing circuitry comprises a FPGA (Exemplary Citations: for example, Abstract, Paragraphs 59, 80, 114-117, and associated figures; FPGA, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the FPGA and connection techniques of Rivoir into the reverse engineering prevention system of Clark in order to allow the system to take advantage of additional connection interfaces, to allow the testing device to be reconfigured as necessary, to provide for testing of a variety of devices, and/or to increase security in the system.  

Clark discloses that the two stage RC filter is coupled to the device (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures);
But does not explicitly disclose that the coupling is via an I/O pin of the device.  
Rivoir, however, discloses that the two stage RC filter is coupled to an I/O pin of the device (Exemplary Citations: for example, Abstract, Paragraphs 59, 80, 114-117, and associated figures; pin, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the FPGA and connection techniques of Rivoir into the reverse engineering prevention system of Clark in order to allow the system to take advantage of additional connection interfaces, to allow the testing device to be reconfigured as necessary, to provide for testing of a variety of devices, and/or to increase security in the system.  

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark in view of Yanamadala (U.S. Patent Application Publication 2013/0104252).
Regarding Claim 16,
Clark discloses that the processing circuit is configured to send a second challenge signal to the device, the system further comprising 
A second two stage RC filter that is coupled to the device such that the two stage RC filter receives a second response signal that is generated by the device in response to the device receiving the second challenge signal, the two stage RC filter comprising (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures; this could be internal capacitors and resistors, for example):
A third capacitor configured to charge responsive to receipt of the second response signal at the second two stage RC filter (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures);
A fourth capacitor configured to charge responsive to receipt of the second response signal at the second two stage RC filter (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures); and
A second ADC coupled to the second two stage RC filter and configured to generate second response measurements by sampling a voltage of the second two stage RC filter during the charging of the third capacitor and the fourth capacitor, wherein the processing circuit is coupled to the second ADC and configured to determine whether a hardware intruder has been coupled to the device based further upon the 
Yanamadala also discloses that the processing circuit is configured to send a second challenge signal to the device, the system further comprising (Exemplary Citations: for example, Paragraphs 26-31, 35, 39-44, 50-56, and associated figures; multiple meshes, each including capacitors/resistors, for example.  Please also see Clark: Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures, which defines the processing circuit, challenge, and the like, for example):
A second two stage RC filter that is coupled to the device such that the two stage RC filter receives a second response signal that is generated by the device in response to the device receiving the second challenge signal, the two stage RC filter comprising (Exemplary Citations: for example, Paragraphs 26-31, 35, 39-44, 50-56, and associated figures; multiple meshes, each including capacitors/resistors, for example.  Please also see Clark: Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures, which defines the RC filter, response, and the like, for example):
A third capacitor configured to charge responsive to receipt of the second response signal at the second two stage RC filter (Exemplary Citations: for example, Paragraphs 26-31, 35, 39-44, 50-56, and associated figures; multiple meshes, each including 
A fourth capacitor configured to charge responsive to receipt of the second response signal at the second two stage RC filter (Exemplary Citations: for example, Paragraphs 26-31, 35, 39-44, 50-56, and associated figures; multiple meshes, each including capacitors/resistors, for example.  Please also see Clark: Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures, which defines the RC filter, response, and the like, for example); and
A second ADC coupled to the second two stage RC filter and configured to generate second response measurements by sampling a voltage of the second two stage RC filter during the charging of the third capacitor and the fourth capacitor, wherein the processing circuit is coupled to the second ADC and configured to determine whether a hardware intruder has been coupled to the device based further upon the second response measurements (Exemplary Citations: for example, Paragraphs 26-31, 35, 39-44, 50-56, and associated figures; multiple meshes, for example.  Please also see Clark: Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures, which defines the ADC, voltage sampling, intruder determinations, .  

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark in view of Snyder.
Regarding Claim 17,
Clark discloses the two stage RC filter further comprising:
A first resistor that is connected between the device and the first capacitor (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures);
A second resistor that is connected between the first capacitor and a second entity (Exemplary Citations: for example, Abstract, Paragraphs 9, 19-28, 30-32, 34-37, 40, and associated figures);
But does not explicitly disclose that the second entity is the second capacitor.  
Snyder, however, discloses the two stage RC filter further comprising:

A second resistor that is connected between the first capacitor and the second capacitor (Exemplary Citations: for example, Figure 2 and associated written description; Paragraphs 16, 25-28, 35, and associated figures; resistor, for example; resistor between 2 capacitors, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the switching and measurement techniques of Snyder into the reverse engineering prevention system of Clark in order to allow the system to modify the frequency at which circuitry is charged and discharged and measurements taken, explicitly define when to charge and/or discharge via various switches, and/or to better measure the circuitry.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432